 SHAMROCK COAL CO., INC.Shamrock Coal Co., Inc. and United Mine Workersof America, District 25, Petitioner. Case 4-RC-1522326 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region 4 on10 January 1983, an election by secret ballot wasconducted on 20 January 1983 among the employ-ees in the stipulated unit. Upon conclusion of theballoting, the parties were furnished with a tally ofballots which shows that, of approximately 20 eligi-ble voters, 19 cast ballots, of which 7 were for, and11 against, the Petitioner; there was I challengedballot. Thereafter, the Petitioner filed timely objec-tions to conduct affecting the results of the elec-tion. IIn accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 4 conducted aninvestigation of the issues raised by the objectionsand, on 22 March 1983, issued and duly served onthe parties his Report and Recommendations onObjections to Election and Notice of Hearing. Inhis report, the Regional Director recommendedthat the Petitioner's Objection 3, in part, raised sub-stantial and material issues of fact which could bestbe resolved on the basis of record testimony takenat a hearing. The Regional Director further recom-mended that the Board overrule the Petitioner'sObjections 1, 2, 4, 5, and 6 and a portion of Objec-tion 3. Thereafter, the Petitioner filed timelyexceptions,with a supporting brief, to the RegionalDirector's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.I On 24 February 1983 the Petitioner attempted to supplement its ob-jections by alleging that during the election employees and managementpersonnel drank alcoholic beverages in a room in the trailer in which theelection was held. The Regional Director refused to entertain this allega-tion on the grounds that it was untimely filed pursuant to Sec. 102.69 ofthe Board's Rules and Regulations and that the Petitioner made no effortto demonstrate that evidence of this alleged conduct was newly discov-ered and previously unavailable to the Petitioner.267 NLRB No. 1073. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employeesemployed at the Employer's facility in BlytheTownship (Middleport), Pennsylvania; exclud-ing all office clericals, guards and supervisorsas defined in the Act.5. The Board has considered the Regional Direc-tor's report, the Petitioner's exceptions and sup-porting brief, and the entire record in this case, andhereby adopts the Regional Director's findings andrecommendations as modified herein.2The Petitioner maintains in its Objection 3 that"certain employees had information from fellowemployees that their jobs were in jeopardy becauseof their union activities." This information alleged-ly emanated from "confidential officials" of theEmployer. The Regional Director found that, insupport of this objection, the Petitioner had submit-ted evidence that the Employer had threatened em-ployees both before and after the filing of the peti-tion. He specifically noted that the Petitioner sub-mitted evidence that, a few days before the elec-tion, Employer representative Joseph Mullin hadthreatened to discharge employees and had intimi-dated an employee.The Regional Director concluded that the alle-gations of threats and intimidation within a fewdays of the election merited a hearing. However,since prepetition conduct does not constitutegrounds for setting aside an election, the RegionalDirector recommended that the Board overrulethat portion of Objection 3 relating to such con-duct. We disagree with this latter recommendation.The Regional Director correctly cites Ideal Elec-tric & Mfg. Co., 134 NLRB 1275 (1961), for theproposition that prepetition conduct may not beused as the basis upon which to set aside an elec-tion. However, we have frequently held that thisrule does not preclude consideration of such con-duct "insofar as it lends meaning and dimension torelated postpetition conduct, or assists in evaluatingit."3In the instant case, the Employer's prepetition2 In the absence of an exception thereto, we adopt, pro forma, the Re-gional Director's recommendation that the Petitioner's Objection 6 beoverruled.a Dresser Industries, 231 NLRB 591, fn. 1 (1977), enfd. in part 580 F.2d1053 (9th Cir. 1978), Supplemental Decision 242 NLRB 74 (1979). SeeStevenson Equimrnent Co., 174 NLRB 865, 866, fn. I (1969); Evans BrothersBarber & Beauty Salons, 256 NLRB 121 (1981)625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct-threatening employees for their union ac-tivities-appears to be directly related to that post-petition conduct consisting of threats and intimida-tion which the Regional Director found merited ahearing. Thus, consistent with the cases cited infootnote 3, testimony regarding the Employer'sprepetition conduct may be utilized to shed lighton those events occurring in the post-petitionperiod. Therefore, we shall order that the scope ofthe hearing on Objection 3 be expanded according-ly.ORDERIt is hereby ordered that the above-captionedmatter be, and it hereby is, remanded to the Re-gional Director for Region 4 for the purpose ofconducting a hearing on the Petitioner's Objection3 in accordance with the terms of this Decisionand Order and that said Regional Director be, andhe hereby is, authorized to issue notice of saidhearing.IT IS FURTHER ORDERED that the Hearing Offi-cer designated for the purpose of conducting thehearing pursuant to this Order shall prepare andcause to be served on the parties a report contain-ing resolutions of credibility of witnesses, findingsof fact, and recommendations to the Board as tothe disposition of said objection. Within 10 daysfrom the date of issuance of said report, eitherparty may file with the Board in Washington,D.C., eight copies of exceptions thereto. Immedi-ately upon the filing of such exceptions, the partiesfiling the same shall serve a copy thereof on theother party, and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, theBoard will adopt the recommendation of the Hear-ing Officer.626